DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 9/20/2022 submission filed in Application 17/209,522.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has not presented any arguments regarding the pending rejection.  However, Based on the amendments, the rejection under 101 have been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 depends from a cancelled claim.  For the purposes of examination, the Examiner assumes claim 26 depends from claim 24.   Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16, 18, 20, 22, 24, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 in view of Huang US 2014/0222514 A1.

As per Claim 16 Olander teaches a web-based opinion survey server apparatus operable to cause a plurality of propositional function responses to be provided from at least one client device, the propositional functions expressed as P(x), where P and x are respectively the predicate and the subject of said P(x), where each said P(x) is evaluated in the at least one client device for a plurality of subjects, each with a different value of x, wherein said predicate and said plurality of subjects are pre-configurable on the at least one survey server, the at least one survey server comprising: (see Olander Abstract that teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device. The generated survey may include one or more questions with selectable answer options. The selection of the answer options can be received from the user electronic device, and be used to generate the prose for the review. The user and/or the business may edit the prose and/or modify the intensity of the generated review. Tree data structures may be utilized to generate the questions of the survey, to store the answers, and generate the sentences of the review.  Further, para. 17 teaches various components of the survey and review prose generation system 100 may be implemented using software executable by one or more servers or computers, such as a computing device 200 with a processor 202 and memory 204.  The examiner considers Figs. 6A-6F to teach several propositional functions with a subject and predicate.  In the examples of Figures 6 the examiner considers the subject to be “1st United Auto Sales” and the predicates to be the different questions asked by the survey.  Further para. 20 teaches the survey may accordingly be unique to the business and/or the category of the business so that the questions and answer options are suitable and appropriate. For example, if the business is a contractor, the questions and answer options may be related to professionalism and value, as these factors tend to be more important to consumers of contractors. As another example, if the business is a retailer, the questions and answer options may be related to price and convenience. In some embodiments, the business can control the tone of the generated survey, e.g., the generated questions and the answer options, as desired. For example, the business can select particular categories and/or types of words and/or phrases for the survey, and/or create custom questions and/or answer options.)
at least one client device display; (see Olander Abstract)
at least one client device input; (see Olander Abstract)
at least one memory storing program code: and 
and at least one processor executing to cause the client device to perform at least one process for each said P(x), comprising  (see Olander para. 15)
to display on at least one client device, display the each P(x) plurality of subjects;  (see Olander Fig 6)
display on the at least one client device display a non- numerical scale; (see Olander Fig 6 that discloses several non-numerical scales)

for each P(x) plurality of subjects, causing the at least one client device to display on the at least one client device display a plurality of pre-configurable labeled markers along said scale to provide an indication on said scale of a relative level of agreement with, or preference for, the proposition expressed by the corresponding P(x); Further Olander para. 20 teaches the survey may accordingly be unique to the business and/or the category of the business so that the questions and answer options are suitable and appropriate. For example, if the business is a contractor, the questions and answer options may be related to professionalism and value, as these factors tend to be more important to consumers of contractors. As another example, if the business is a retailer, the questions and answer options may be related to price and convenience. In some embodiments, the business can control the tone of the generated survey, e.g., the generated questions and the answer options, as desired. For example, the business can select particular categories and/or types of words and/or phrases for the survey, and/or create custom questions and/or answer options.)
 for each P(x) plurality of subjects, causing the at least one client device to enable at least one client to express opinion on a position on said scale using at least one input device of the at least one client device,  for each P(x) plurality of subjects, forwarding said ratings in the at least one survey server. (see para. 28 that teaches the survey generation engine 102 may base the next question on another child choice node of the child choice node. In this case, the selection of the answer option "value" results in the child choice node with question choice values of "very cheap" and "fairly priced" and is related to a question entity with template text of "How would you describe the <CHOICE>?" and a question type of multiple selection. As shown in FIG. 6C, the generated question displayed to the user is "How would you describe the prices?" where the question text value of "prices" has been substituted into the placeholder <CHOICE> in the question template text. The question text value of "prices" is substituted for the placeholder <CHOICE> because the user selected "value" as an answer to the question shown in FIG. 6B and that particular child choice node has a question text value of "prices" and was related to a price-related attribute. The answer options are "very cheap" and "fairly priced" for the question shown in FIG. 6C and the user selected "fairly priced" as their description of the prices, and did not select "very cheap".  Further para. 45 teaches an analytics engine 106 may be in communication with the survey database 108 and/or the review database 110. The selected answer options that are stored in the review database 110 for users may be analyzed by the analytics engine 106 to produce analytic data, such as overall ratings, reasons and/or factors why a business or particular location of a business has been recommended or not recommended, the number of reviews, the date and time of the reviews, and other data.  See para. 124 that teaches FIG. 3A shows in more illustrative detail an example architecture framework for the system's Client 315, Application Server 308, Databases (example cloud clusters of 301,302, 303, 304, 305, 306 and 307) and an Application Layer 314 that governs communications with client devices as well as the Application Programming Interface (APIs) of various websites. FIG. 3B provides a schematic of how data is collected, inputted, processed, categorized, evaluated and generated within cloud cluster 301. There may be multiple cluster databases over time, to adapt to and service the increasing volumes and structural dynamics of the data appropriately. For the application server 308, the components 309-313 shown in FIG. 3A may each be implemented in hardware, software or a combination of hardware and software as shown in FIG. 3A. The components 309-313 may be collectively a perception backend component. The data visualization generator 312 may be a user interface component. The advertising and leaderboards generators 312, 313 may be collectively a recommendation component.)
Olander does not teach program code which when executed constitutes a Web Single Page Application (SPA), wherein the SPA does not interact with the survey server during execution, thereby obviating any client-server interaction that would engender network communications latency and adversely affect motivation of respondents to be thorough in completing the web-based opinion survey; processor executing said SPA  However “Life in the Clouds” teaches a SPA can deliver the best of both worlds – the rapidity of a desktop application and the portability of a website. Here is a list of the main characteristics of a SPA:  It renders like a desktop application.  The SPA has the ability to redraw any part of the UI without requiring a server round-trip to retrieve HTML.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  “Life in the Clouds” is reasonably pertinent to the problem faced by the inventor (i.e. rendering an interface to a user) and is as such analogous.  The known technique is applicable to the system of Olander as they are both directed to rendering an interface to a user.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of “Life in the Clouds”  would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of “Life in the Clouds” to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the Web Single Page Application into similar systems.  Further, incorporating the Web Single Page Application taught by “Life in the Clouds” to the system taught by Olander would result in an improved system that offers an outstanding user experience by trying to replicate a “native” environment in the browser – no page reloads, no extra wait time (see “Life in the Clouds” What’s a SPA section.
Olander does not teach wherein the non-numerical scale is displayed as a linear scale having a first end and a second end; However, Kahneman para. 29 and  Fig. 2A items 200, 202, 204, 206 teaches different types of user interface input slider designs and default positions of the user interface input marker on the different types of user interface input sliders corresponding to different surveys. FIG. 2A demonstrates a limited set of the many possible configurations of a user interface session. In an exemplary embodiment the default position of the user interface input marker 200 can be in the middle of the scale of the user interface slider that is represented by labels that include text and color gradient. In an alternate embodiment, the default position of the user interface input marker 202 can be included separate from the slider entirely (i.e., the user could be required to drag the marker onto the slider), or absent (i.e., the user touches or marks the slider and the marker appears at that point). In one embodiment, the default position of the user interface input markers 204, 206 can be at an extreme end of the user interface slider(s) composed of a plain line that is represented by labels that includes text.  The known technique is applicable to the system of Olander as they are both directed to administering a survey.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kahneman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kahneman to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the sliding rating scale into similar systems.  Further, incorporating the sliding rating scale  taught by Kahneman to the system taught by Olander would result in an improved system that provides an easier means to respond to a survey.

Olander does not teach of which a measure of granularity is directly proportional to the number of pixels spanned by said scale and whereby a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject  However, Kahneman para. 29 and  Fig. 2A items 200, 202, 204, 206 teaches different types of user interface input slider designs and default positions of the user interface input marker on the different types of user interface input sliders corresponding to different surveys. FIG. 2A demonstrates a limited set of the many possible configurations of a user interface session. In an exemplary embodiment the default position of the user interface input marker 200 can be in the middle of the scale of the user interface slider that is represented by labels that include text and color gradient. In an alternate embodiment, the default position of the user interface input marker 202 can be included separate from the slider entirely (i.e., the user could be required to drag the marker onto the slider), or absent (i.e., the user touches or marks the slider and the marker appears at that point). In one embodiment, the default position of the user interface input markers 204, 206 can be at an extreme end of the user interface slider(s) composed of a plain line that is represented by labels that includes text.  
The known technique is applicable to the system of Olander as they are both directed to administering a survey.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kahneman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kahneman to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the a sliding rating scale into similar systems.  Further, incorporating the sliding rating scale as taught by Kahneman to the system taught by Olander would result in an improved system that provides an easier means to respond to a survey.
Olander does not teach wherein a page displayed on the client device concurrently displays a palette comprising a plurality of rating images adjacent said scale for each P(x) plurality of subjects;  However, Huang para. 75 teaches the overview space 220, which in this example is below the narrative space 210, contains response objects 222 corresponding to that particular topic. In general, the response objects 222 may be words, phrases, sentences, images, or any type of GUI object that a user can select with an input device 107. In this embodiment, the response objects 222 are words, such as apples and bananas, and groups of words, such as iceberg lettuce and jalapeno peppers, for example. In another example, the response objects 222 may be images of the fruits and vegetables. Also in this example, the response objects 222 in the overview space 220 are arranged in alphabetical order (from A through Z), but the response objects need not be arranged in any particular order. The only requirement is that each response object is a discrete object so that a user can identify and select it.
wherein said client device enables the client, for each of the plurality of rating images, to express an opinion by dragging and dropping each of the plurality of rating images from the palette onto the, whereby the pixel corresponding to a drop position comprises the rating for the rating image, and  Huang para. 52 teaches in accordance with embodiments of the invention, instead of requiring a user to select an answer from limited, fixed choices, as in the prior art, the user classifies objects, such as names or images of fruits and vegetables, for example, under particular categories in a rating scale. In electronic surveys in accordance with embodiments of the invention, prescribed responses or Likert scales of (a) love, (b) like, (c) neutral, (d) dislike, and (e) hate in the traditional electronic survey are provided for response boxes, while the main part of the questions of apples, bananas, and carrots, etc. are provided as selectable GUI objects. The user then responds to a question such as: "Which of the following do you like . . . ." The GUI allows the user to select, drag, and drop the "apples," "bananas," and "carrots" objects in the appropriate response boxes. If the user likes apples, then the user can select, drag, and drop the "apple" object into the "like" response box. If the user loves "bananas," then the user can select, drag, and drop the "bananas" object into the "love" response box. If the user has no opinion about "carrots," then the user can simply leave the "carrot" object alone.
wherein the opinion for each of the plurality of rating images is changeable by dragging and dropping each of the plurality of rating imaged to a new drop position on said scale wherein the ability to change the rating mitigates a possibility of order bias. However, Huang para. 91-94 teaches the GUI 100 also collects information from which the time between placement of objects and/or the time between selecting and placing a particular object in a container 232-238 may be determined. Longer periods of time may be indicative of indecision or a low priority of a particular object 222, for example. Time stamps may be assigned to the selection and placement of objects 222 and the input of objects, when the respective event takes place, for example. The time stamps may be provided to the server 130 for analysis, as discussed below.  Similarly, if a user 102 changes a response, the user may feel less strongly about the placement of a particular object 222. Such a response may have less value to the survey creator. The number and types of changes made by the user 102 may also provide insight into the user and the value to be afforded that user's responses. For example as to the number of changes, if the user decides to decouple the pairing Love-Banana by selecting the response object Banana and dragging and dropping Banana into the "Like" container, that change in response is recorded as a non-explicit response, while the new pairing of Like-Bananas is recorded as an explicit response. It could be that the user is not confident whether he loves or likes bananas and changes his answer regarding bananas multiple times. Each of those changes may be collected by the GUI 100 and provided to the server 140 for analysis.  For example, suppose the user selects, drags and drops broccoli in the "love" response container, but then changes the answer to "hate." Suppose the user 102 then again changes the answer from "hate" to "like." Such dramatic swings in answers may provide insight into whether the user 102 was careless about the response or whether the user was faking the response. Information about the dramatic range or swing in responses can be collected by the server 140 and presented to a survey analyst for analysis to determine whether the user 102 faked the last changed response, while his first response was initially honest, for example. Both Olander and Huang are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein a page displayed on the client device concurrently displays a palette comprising a plurality of rating images adjacent said scale for each P(x) plurality of subjects; herein said client device enables the client, for each of the plurality of rating images, to express an opinion by dragging and dropping each of the plurality of rating images from the palette onto the, whereby the pixel corresponding to a drop position comprises the rating for the rating image, and wherein the opinion for each of the plurality of rating images is changeable by dragging and dropping each of the plurality of rating imaged to a new drop position on said scale wherein the ability to change the rating mitigates a possibility of order bias as taught by Huang to include allow for more flexible surveys with a more user friendly interface (as suggested by Huang para. 44).


As per Claim 18 Olander does not teach the apparatus according to Claim 16, wherein the scale is absent indicia of differing scale values.  However, Kahneman teaches this at Fig. 2A.  The known technique is applicable to the system of Olander as they are both directed to administering a survey.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kahneman l would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kahneman to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the sliding rating scale into similar systems.  Further, incorporating the sliding rating scale  taught by Kahneman to the system taught by Olander would result in an improved system that provides an easier means to respond to a survey.

As per Claim 20 Olander teaches the apparatus according to Claim 16, wherein the client device receives the page from the at least one survey server, wherein the page enables the at least one client to express opinion on said scale using at least one input device of the client device, whereby a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject.  (Olander Abstract teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device.  Further, see Figs. 6B-6F that show interfaces where a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject.)
Olander does not teach an SPA However “Life in the Clouds” teaches a SPA can deliver the best of both worlds – the rapidity of a desktop application and the portability of a website. Here is a list of the main characteristics of a SPA:  It renders like a desktop application.  The SPA has the ability to redraw any part of the UI without requiring a server round-trip to retrieve HTML.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  “Life in the Clouds” is reasonably pertinent to the problem faced by the inventor (i.e. rendering an interface to a user) and is as such analogous.  The known technique is applicable to the system of Olander as they are both directed to rendering an interface to a user.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of “Life in the Clouds”  would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of “Life in the Clouds” to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the Web Single Page Application into similar systems.  Further, incorporating the Web Single Page Application taught by “Life in the Clouds” to the system taught by Olander would result in an improved system that offers an outstanding user experience by trying to replicate a “native” environment in the browser – no page reloads, no extra wait time (see “Life in the Clouds” What’s a SPA section).

As per Claim 22 Olander does not teach the apparatus according to Claim 16, wherein the client device display displays, for each rating of said plurality of subjects, a connector attaching the drop position to each rating image.  Huang para. 52 teaches in accordance with embodiments of the invention, instead of requiring a user to select an answer from limited, fixed choices, as in the prior art, the user classifies objects, such as names or images of fruits and vegetables, for example, under particular categories in a rating scale. In electronic surveys in accordance with embodiments of the invention, prescribed responses or Likert scales of (a) love, (b) like, (c) neutral, (d) dislike, and (e) hate in the traditional electronic survey are provided for response boxes, while the main part of the questions of apples, bananas, and carrots, etc. are provided as selectable GUI objects. The user then responds to a question such as: "Which of the following do you like . . . ." The GUI allows the user to select, drag, and drop the "apples," "bananas," and "carrots" objects in the appropriate response boxes. If the user likes apples, then the user can select, drag, and drop the "apple" object into the "like" response box. If the user loves "bananas," then the user can select, drag, and drop the "bananas" object into the "love" response box. If the user has no opinion about "carrots," then the user can simply leave the "carrot" object alone.  Both Olander and Huang are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein the client device display displays, for each rating of said plurality of subjects, a connector attaching the drop position to each rating image  as taught by Huang to include allow for more flexible surveys with a more user friendly interface (as suggested by Huang para. 44).

As per Claim 24 Olander does not teach the apparatus according to Claim 23, wherein the client device records each change of rating for each of the plurality of rating images thereby facilitating the acquisition of data to support conjoint analysis that is otherwise more costly to acquire.  However, Huang para. 93-94  teaches if a user 102 changes a response, the user may feel less strongly about the placement of a particular object 222. Such a response may have less value to the survey creator. The number and types of changes made by the user 102 may also provide insight into the user and the value to be afforded that user's responses. For example, as to the number of changes, if the user decides to decouple the pairing Love-Banana by selecting the response object Banana and dragging and dropping Banana into the "Like" container, that change in response is recorded as a non-explicit response, while the new pairing of Like-Bananas is recorded as an explicit response. It could be that the user is not confident whether he loves or likes bananas and changes his answer regarding bananas multiple times. Each of those changes may be collected by the GUI 100 and provided to the server 140 for analysis. For example, suppose the user selects, drags and drops broccoli in the "love" response container, but then changes the answer to "hate." Suppose the user 102 then again changes the answer from "hate" to "like." Such dramatic swings in answers may provide insight into whether the user 102 was careless about the response or whether the user was faking the response. Information about the dramatic range or swing in responses can be collected by the server 140 and presented to a survey analyst for analysis to determine whether the user 102 faked the last changed response, while his first response was initially honest, for example.  Based on collecting the above non-explicit responses, one embodiment of the present invention provides valuable information to survey creators and analysts to probe deeper into a user's survey responses by analyzing and attributing measures for confidence measures, importance, carelessness, and fakeness of each explicit response. Both Olander and Huang are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein the client device records each change of rating for each of the plurality of rating images thereby facilitating the acquisition of data to support conjoint analysis that is otherwise more costly to acquire as taught by Huang to include allow for more accurate survey responses.


As per Claim 27 Olander teaches the apparatus according to Claim 16, wherein for any one of said plurality of P(x), all of the evaluation occurs in the client device.  (Olander Abstract teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device. The generated survey may include one or more questions with selectable answer options. The selection of the answer options can be received from the user electronic device, and be used to generate the prose for the review.)

As per Claim 28 Olander teaches the apparatus according to Claim 16, wherein for any one of said plurality of P(x), the evaluation in the client device occurs only in the client device.  (Olander Abstract teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device. The generated survey may include one or more questions with selectable answer options. The selection of the answer options can be received from the user electronic device, and be used to generate the prose for the review.)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 in view of Huang US 2014/0222514 A1 as applied to Claim 16 and in further view  of Luth US 20130179222 A1.

As per Claim 19 Olander teaches the apparatus according to Claim 16, wherein for any one of said plurality of P(x), the client device sends to the at least one survey server a plurality of survey evaluations performed on the client device, said plurality of evaluations, enabled by said SPA, obviating repetitive client-server interaction, thereby avoiding network latency.  However, Luth para. 38 teaches or a fuller understanding of the nature and objects of the invention, reference should be had to the following detailed description taken in conjunction with the accompanying drawings wherein similar parts of the invention are identified by like reference numerals. There is seen in FIG. 1A a basic overview flow chart of the ZQ Tribe system process 10, which includes a definition module 20, a recruitment module 30, a fielding module 40 and an analysis and reporting module 50. This ZQ Tribe system does not always require the analysis module and the reporting module, allowing for a possible scenario where the client will obtain the data directly and handle the analysis on the client side.  The known technique is applicable to the system of Olander as they are both directed to conducting surveys.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Luth  would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Luth to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the client side analysis into similar systems.  Further, incorporating the client side analysis taught by Luth to the system taught by Olander would result in an improved system that provides improves efficient con flexibility.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 in view of Huang US 2014/0222514 A1 as applied to Claim 24 and in further view of Gardner US 20160350771 A1.

As per Claim 26 Olander does not teach the apparatus according to Claim 25, wherein the client device is operable to cause a change in the default order of the plurality of rating images.   However, Gardner para. 8 teaches  electronic surveys offer some advantages, they still present various problems, including problems relating to inaccurate electronic survey results caused by survey fatigue. Survey fatigue occurs when respondents get tired while taking surveys and the quality of information provided by respondents deteriorates accordingly. In many cases, surveys simply attempt to obtain as much information as possible from respondents, without regard to the respondents' commitment to provide that amount of information. This often results in excessively long surveys that cause respondent irritation and survey fatigue, potentially resulting in incomplete surveys and/or inaccurate survey responses. For example, respondents may experience survey fatigue due to survey length, survey design, or a variety of other factors, some of which may be external to the administration of the electronic survey itself. This frequently prevents respondents from answering surveys accurately and in full. As such, survey fatigue adversely impacts the effectiveness of surveys in general.  Para. 62 teaches furthermore, in one or more embodiments the survey manager 208 provides a suggestion to modify an electronic survey. More specifically, the survey manager 208 can provide an indication of one or more elements of the electronic survey that could be modified to further reduce the potential for survey fatigue. For example, the survey manager 208 can provide an identification of one or more elements and their corresponding element durations (e.g., questions and question durations, answer choices and answer choice durations, pages and page durations, etc.). As a further example, the survey manager 208 can provide an identification of the elements having the longest element durations (e.g., the longest questions, longest answer choices, longest pages, etc.). As an even further example, the survey manager 208 can provide a detailed suggestion to modify the electronic survey, which may include a suggestion for fewer questions (i.e. less question per page), fewer pages (i.e. more questions per page), and/or changes to conditional display logic or survey flow. As a result, an administrator (e.g., administrator 102) can use this information to modify an electronic survey in order to avoid survey fatigue.  Both Olander and Gardner are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include the client device is operable to cause a change in the default sequence of presentation of said each P(x) plurality of subjects, based on the condition that the cumulative variation in ratings or rank ordering of said subjects exceeds a pre-configured threshold as taught by Gardner to provide more accurate survey results (as suggested by para. 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683